Citation Nr: 1533931	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  06-17 692A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an extension of the delimiting date for educational assistance benefits under Chapter 30, Title 38, United States Code, Montgomery GI Bill, beyond December 11, 2002.

[Other claims are being addressed in a separate Board decision, as cited below.]


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dan Brook, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from November 1991 to April 1995.   

This matter comes before the Board of Veterans' Appeals (Board) from a January 2005 rating decision of the Muskogee, Oklahoma Regional Office (RO) of the Department of Veterans' Affairs (VA).  The case is under the general jurisdiction of the Los Angeles, RO.  

The Veteran's claims for service connection for bilateral ankle, knee and hip disabilities and a low back disability; for increased ratings for bilateral foot disorder and dysthymia with depression; for a temporary total convalescent rating under 38 C.F.R. § 4.30, based on a period of convalescence following surgery in 1998; for a total disability rating based on individual unemployability due to service-connected disability (TDIU); and whether new and material evidence has been received to reopen a claim for service connection for right shoulder tendonitis/muscle strain (claimed as a right shoulder and right arm disorder) are addressed in a separate Board remand.  These separate disability compensation claims are being remanded so that the Veteran may be afforded a Board videoconference hearing.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a February 2013 memorandum, an RO representative indicated that the Veteran's request for a Board hearing at the RO has been received and reflected in its system, and that it would be scheduled for some future date.  However, there is no indication from the record that the hearing has actually taken place or that it has been scheduled.   

Prior to arranging for the hearing, the AOJ should ensure that all documents of record pertaining to this claim for educational benefits have been associated with the claims file.   

Accordingly, the case is REMANDED for the following action:

1.  Associate all documents of record pertaining to the claim for extension of the delimiting date for Chapter 30 educational benefits with the claims file.    

2.  Schedule the Veteran for a Board video conference hearing.  The case should then be processed in accordance with standard appellate practices, in the order that the request was received. 
   
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




